Supreme Court of Florida
                                    ____________

                                   No. SC17-1848
                                   ____________

      LAW OFFICES OF HERSSEIN AND HERSSEIN, P.A., etc., et al.,
                          Petitioners,

                                          vs.

            UNITED SERVICES AUTOMOBILE ASSOCIATION,
                            Respondent.

                                 November 15, 2018

CANADY, C.J.

      In this case, we consider an issue regarding the legal sufficiency of a motion

to disqualify a trial court judge on the basis of a Facebook “friendship.” This

Court granted jurisdiction to review the decision of the Third District Court of

Appeal in Law Offices of Herssein & Herssein, P.A. v. United Services Automobile

Ass’n, 229 So. 3d 408 (Fla. 3d DCA 2017), which held that the existence of a

Facebook “friendship” was not a sufficient basis for disqualification and which

expressly and directly conflicts with the decision of the Fourth District Court of

Appeal in Domville v. State, 103 So. 3d 184 (Fla. 4th DCA 2012). We have

jurisdiction. See art. V, § 3(b)(3), Fla. Const.
      We hold that an allegation that a trial judge is a Facebook “friend” with an

attorney appearing before the judge, standing alone, does not constitute a legally

sufficient basis for disqualification. We therefore approve the decision of the

Third District in Herssein and disapprove the decision of the Fourth District in

Domville on the conflict issue. 1

                                    BACKGROUND

      In the case on review, the Law Offices of Herssein and Herssein, P.A., and

attorney Reuven Herssein “filed a motion to disqualify the trial judge.” Herssein,
229 So. 3d at 409. After the trial judge denied the disqualification motion as

legally insufficient, the Herssein Firm and attorney Herssein “petition[ed the Third

District] for a writ of prohibition to disqualify the trial court judge.” Id. On

review of the petition, the Third District explained the basis for the motion to

disqualify that is relevant here:

      The motion [to disqualify] is based in part on the fact that [Israel]
      Reyes[—an attorney appearing before the trial judge on behalf of a
      potential witness and potential party in the pending litigation—]is
      listed as a “friend” on the trial judge’s personal Facebook page. In
      support of the motion, Iris J. Herssein and Reuven Herssein, president
      and vice president of the Herssein Firm, signed affidavits in which
      they swore, “[b]ecause [the trial judge] is Facebook friends with
      Reyes, [the executive’s] personal attorney, I have a well-grounded
      fear of not receiving a fair and impartial trial. Further, based on [the



      1. The Petitioners have presented certain other issues that we decline to
address.


                                         -2-
      trial judge] being Facebook friends with Reyes, I . . . believe that
      Reyes, [the executive’s] lawyer has influenced [the trial judge].”

Id. (some alterations in original).

      The Third District expressly acknowledged that “Petitioners raise[d] three

grounds” for disqualification on review. Id. But the Third District “wr[ote] only

to address the petitioners’ argument that the trial court judge should be disqualified

because the judge is a Facebook ‘friend’ with a lawyer representing a potential

witness and potential party in the pending litigation.” Id. The Third District

framed the issue as “whether a reasonably prudent person would fear that he or she

could not get a fair and impartial trial because the judge is a Facebook friend with

a lawyer who represents a potential witness and party to the lawsuit.” Id.

      At the outset, the Third District cited authority from this Court and the First

District Court of Appeal supporting the longstanding general principle of law that

an allegation of mere friendship between a judge and a litigant or attorney

appearing before the judge, standing alone, does not constitute a legally sufficient

basis for disqualification. Id. at 409-10 (citing MacKenzie v. Super Kids Bargain

Store, Inc., 565 So. 2d 1332, 1338 (Fla. 1990); Smith v. Santa Rosa Island Auth.,

729 So. 2d 944, 946 (Fla. 1st DCA 1998)).

      The Third District acknowledged that “this authority does not foreclose the

possibility that a relationship between a judge and a lawyer may, under certain

circumstances, warrant disqualification.” Id. at 410. The Third District noted that

                                         -3-
the Fourth District in Domville “held that recusal was required when a judge was a

Facebook ‘friend’ with the prosecutor” based on “a 2009 Judicial Ethics Advisory

Committee Opinion.” Id. (citing Fla. JEAC Op. 2009-20 (Nov. 17, 2009)). The

Florida Judicial Ethics Advisory Committee (“JEAC”) advised in its 2009 opinion

that judges were prohibited from adding lawyers who appear before them as

“friends” on their Facebook pages or from allowing lawyers who appear before

them to add them as “friends” on the lawyers’ Facebook pages based on the

JEAC’s conclusion that “a judge’s selection of Facebook ‘friends’ necessarily

‘conveys or permits others to convey the impression that they are in a special

position to influence the judge’ ” in violation of Canon 2B of the Florida Code of

Judicial Conduct. Id. at 412 (quoting Fla. JEAC Op. 2009-20 (Nov. 17, 2009)). In

support of its conclusion, the JEAC zeroed in on the “selection and communication

process” of Facebook “friendship.” Id. at 410 (quoting Fla. JEAC Op. 2009-20

(Nov. 17, 2009)). The JEAC reaffirmed its advice in 2010. Id. (citing Fla. JEAC

Op. 2010-06 (Mar. 26, 2010)).

      The Third District went on to explain that the Fifth District in Chace v.

Loisel, 170 So. 3d 802 (Fla. 5th DCA 2014), subsequently “signaled disagreement”

with Domville. Herssein, 229 So. 3d at 410. Chace expressed “serious

reservations about the court’s rationale in Domville” in part because “[a] Facebook




                                        -4-
friendship does not necessarily signify the existence of a close relationship.” Id.

(quoting Chace, 170 So. 3d at 803-04).

      The Third District agreed with Chace on this point for three reasons. Id. at

411. “First, as the Kentucky Supreme Court noted, ‘some people have thousands

of Facebook “friends.” ’ ” Id. (quoting Sluss v. Commonwealth, 381 S.W.3d 215,

222 (Ky. 2012)). “Second, Facebook members often cannot recall every person

they have accepted as ‘friends’ or who have accepted them as

‘friends.’ ” Id. And “[t]hird, many Facebook ‘friends’ are selected based upon

Facebook’s data-mining technology [suggestions] rather than personal

interactions.” Id. Thus the Third District concluded that “a ‘friend’ on a social

networking website is not necessarily a friend in the traditional sense of the

word[—i.e., a person attached to another person by feelings of affection or

personal regard].” Id. at 412. The Third District further concluded that “[a]n

assumption that all Facebook ‘friends’ rise to the level of a close relationship that

warrants disqualification simply does not reflect the current nature of this type of

electronic social networking.” Id.

      The Third District ultimately “h[eld] that the mere fact that a judge is a

Facebook ‘friend’ with a lawyer for a potential party or witness, without more,

does not provide a basis for a well-grounded fear that the judge cannot be impartial

or that the judge is under the influence of the Facebook ‘friend.’ ” Id.


                                         -5-
Accordingly, the Third District denied the petition for writ of prohibition. Id. The

Third District acknowledged that its holding was “in conflict” with Domville but

did not certify conflict. Id.

                                      ANALYSIS

      The conflict issue presents a pure question of law that is subject to de novo

review. See Daniels v. State, 121 So. 3d 409, 413 (Fla. 2013). In considering this

question of law, we first discuss the general standard governing disqualification

and review the case law addressing the specific issue of judicial disqualifications

based on a friendship relationship. We then apply the established principles of law

to the context of Facebook “friendships.” Finally, we explain that our conclusion

that Facebook “friendship,” standing alone, is insufficient to warrant

disqualification is consistent with the majority view in the other states.

                      A. Legal Standard for Disqualification

      “A motion to disqualify is governed substantively by section 38.10, Florida

Statutes . . . and procedurally by Florida Rule of Judicial Administration

2.330.” Gregory v. State, 118 So. 3d 770, 778 (Fla. 2013) (quoting Gore v.

State, 964 So. 2d 1257, 1268 (Fla. 2007)). “The statute requires that the moving

party file an affidavit in good faith ‘stating fear that he or she will not receive a fair

trial . . . on account of the prejudice of the judge’ as well as ‘the facts and the

reasons for the belief that any such bias or prejudice exists.’ ” Peterson v. State,


                                          -6-
221 So. 3d 571, 581 (Fla. 2017) (quoting § 38.10, Fla. Stat. (2014)). The rule

provides that “[t]he judge against whom an initial motion to disqualify . . . is

directed shall determine only the legal sufficiency of the motion and shall not pass

on the truth of the facts alleged.” Pasha v. State, 225 So. 3d 688, 703 (Fla. 2017)

(quoting Fla. R. Jud. Admin. 2.330(f)). “The disqualification [statute and] rules

are designed to keep the courts free from bias and prejudice.” Tableau Fine Art

Group, Inc. v. Jacoboni, 853 So. 2d 299, 301 (Fla. 2003). “[T]he disqualification

statute and rules are [also] designed to ensure confidence in the judicial system, ‘as

well as to prevent the disqualification process from being abused for the purposes

of judge-shopping, delay, or some other reason not related to providing for the

fairness and impartiality of the proceeding.’ ” Id. (quoting Livingston v. State, 441
So. 2d 1083, 1086 (Fla. 1983)).

      “The standard of review of a trial judge’s determination on a motion to

disqualify is de novo.” Parker v. State, 3 So. 3d 974, 982 (Fla. 2009). “A motion

to disqualify will be dismissed as legally insufficient if it fails to establish a well-

grounded fear on the part of the movant that he will not receive a fair hearing.”

Braddy v. State, 111 So. 3d 810, 833 (Fla. 2012) (quoting Correll v. State, 698 So.
2d 522, 524 (Fla. 1997)). “Whether the motion is legally sufficient is a question of

law.” Mansfield v. State, 911 So. 2d 1160, 1170 (Fla. 2005). The standard for

determining the legal sufficiency of a motion to disqualify is whether the facts


                                          -7-
alleged, which must be assumed to be true, “would place a reasonably prudent

person in fear of not receiving a fair and impartial trial.” MacKenzie, 565 So. 2d at

1335 (quoting Livingston, 441 So. 2d at 1087). “A mere ‘subjective fear[]’ of bias

[or prejudice] will not be legally sufficient; rather, the fear must be objectively

reasonable.” Arbelaez v. State, 898 So. 2d 25, 41 (Fla. 2005) (first alteration in

original) (quoting Fischer v. Knuck, 497 So. 2d 240, 242 (Fla. 1986)).

                           B. Traditional “Friendship”

      In the traditional sense, a “friend” is a person attached to another person by

feelings of affection or esteem. See, e.g., Webster’s Third New International

Dictionary 911 (1993 ed.) (defining the term “friend” as “one that seeks the society

or welfare of another whom he holds in affection, respect, or esteem”); The

American Heritage Dictionary 703 (5th ed. 2011) (defining the term “friend” as

“[a] person whom one knows, likes, and trusts”); Shorter Oxford English

Dictionary 1035 (6th ed. 2007) (defining the term “friend” as “[a] person joined by

affection and intimacy to another”).

      But “friendship” in the traditional sense of the word does not necessarily

signify a close relationship. It is commonly understood that friendship exists on a

broad spectrum: some friendships are close and others are not. See, e.g., Black’s

Law Dictionary 667 (6th ed. 1990) (defining the term “friend” as “[v]arying in

degree from greatest intimacy to acquaintance more or less casual”); Black’s Law


                                         -8-
Dictionary 600 (5th ed. 1979) (same); Black’s Law Dictionary 795 (4th ed. 1951)

(same); see also Clark v. Campbell, 133 A. 166, 170 (N.H. 1926) (“Friendship is a

word of broad and varied application.”). Thus the mere existence of a friendship,

in and of itself, does not inherently reveal the degree or intensity of the friendship.

      It follows that the mere existence of a friendship between a judge and an

attorney appearing before the judge, without more, does not reasonably convey to

others the impression of an inherently close or intimate relationship. No

reasonably prudent person would fear that she could not receive a fair and

impartial trial based solely on the fact that a judge and an attorney appearing

before the judge are friends of an indeterminate nature. It is for this reason that

Florida courts—including this Court—have long recognized the general principle

of law that an allegation of mere friendship between a judge and a litigant or

attorney appearing before the judge, standing alone, does not constitute a legally

sufficient basis for disqualification. See, e.g., MacKenzie, 565 So. 2d at 1338

(“There are countless factors which may cause some members of the community to

think that a judge would be biased in favor of a litigant or counsel for a litigant,

e.g., friendship, member of the same church or religious congregation, neighbors,

former classmates or fraternity brothers. However, such allegations have been

found legally insufficient when asserted in a motion for disqualification.”); Ervin v.

Collins, 85 So. 2d 833, 833-34 (Fla. 1956) (allegations of friendship between three


                                         -9-
supreme court justices and the governor, who was a party, were “not sufficient to

constitute a legal basis for disqualification”); Ball v. Yates, 29 So. 2d 729, 735 (Fla.

1946) (allegation of friendship between a supreme court justice and an attorney

previously employed by the prevailing party was “in fact and in law . . . inadequate

and insufficient in substance” for disqualification); see also Smith, 729 So. 2d at

946; Adkins v. Winkler, 592 So. 2d 357, 360-61 (Fla. 1st DCA 1992); Raybon v.

Burnette, 135 So. 2d 228, 230-31 (Fla. 2d DCA 1961).2

      With this legal framework in mind, we now turn to address the Facebook

“friendship” issue.

                            C. Facebook “Friendship”

      Facebook was officially “launched on February 4, 2004.” Facebook, Inc. v.

DLA Piper LLP (US), 23 N.Y.S.3d 173, 175 (N.Y. App. Div. 2015). Facebook is a

social media and social networking service with approximately “1.79 billion active

users.” Packingham v. North Carolina, 137 S. Ct. 1730, 1735 (2017). Facebook

“permits registered users to do a host of things, among them: posting and reading

comments, events, news, and, in general, communicating with . . . others.” United



       2. Of course, this general rule of law does not suggest that a friendship
between a judge and an attorney of a determinate nature cannot constitute a close
or intimate relationship that warrants disqualification. Nor does it foreclose the
possibility that a friendship between a judge and an attorney of an indeterminate
nature may, in conjunction with some additional factor, constitute legally sufficient
grounds for disqualification.

                                         - 10 -
States v. Jordan, 678 F. App’x 759, 761 n.1 (10th Cir. 2017); see, e.g., Elonis v.

United States, 135 S. Ct. 2001, 2004-07 (2015).

      Facebook provides users with several means of communicating with
      one another. Users can send private messages to one or more users.
      Users can also communicate by posting information to their Facebook
      “wall,” which is part of each user’s Profile Page. A Facebook “wall
      post” can include written comments, photographs, digital images,
      videos, and content from other websites.

Shaw v. Young, 199 So. 3d 1180, 1188 n.6 (La. Ct. App. 2016) (quoting Ehling v.

Monmouth-Ocean Hosp. Serv. Corp., 961 F. Supp. 2d 659, 662 (D.N.J. 2013)).

      “Facebook users [primarily] create online profiles to share information about

themselves with other Facebook users.” Sublet v. State, 113 A.3d 695, 698 n.5

(Md. 2015). “To create a profile, a person must go to www.facebook.com, enter

his or her full name, birth date, and e-mail address, and register a password.

Facebook then sends a confirmation link to the registered e-mail, which the person

must click on to complete registration.” Smith v. State, 136 So. 3d 424, 432 (Miss.

2014). “Thereafter, the profile may be accessed on any computer or mobile device

by logging into Facebook’s website using the same e-mail address and password

combination.” State v. Buhl, 138 A.3d 868, 874 n.2 (Conn. 2016). “Once

registered, a Facebook user can . . . customize her profile by adding personal

information, photographs, or other content. A user can [also] establish connections

with other Facebook users by ‘friending’ them; the connected users are thus called

‘friends.’ ” Facebook, Inc. v. Power Ventures, Inc., 844 F.3d 1058, 1063 (9th Cir.

                                        - 11 -
2016); see Ehling, 961 F. Supp. 2d at 662 (“A Facebook user can connect with

other users by adding them as ‘Facebook friends.’ ”).

      A Facebook user’s “friend” list appears on his profile page. See Strunk v.

State, 44 N.E.3d 1, 5 (Ind. Ct. App. 2015); Commonwealth v. K.S.F., No. 2497

EDA 2011, 2013 WL 11266159, at *1 n.3 (Pa. Super. Ct. Apr. 12, 2013). In order

to “select” a Facebook “friend,” a user must either (1) send a Facebook “friend”

request to another user to accept or (2) accept a Facebook “friend” request sent by

another user; a Facebook “friendship” is officially established by the acceptance of

a previously sent “friend” request. See Fla. JEAC Op. 2009-20 (Nov. 17, 2009).

      In general, “Facebook users may opt to make all or part of their Facebook

information private . . . .” Sluss, 381 S.W.3d at 227 n.12. But even if a Facebook

user generally opts to make the user’s profile private, others may still be able to

view the user’s list of Facebook “friends” on the user’s profile page. See Chaney

v. Fayette County Pub. Sch. Dist., 977 F. Supp. 2d 1308, 1315 (N.D. Ga. 2013);

State v. Eleck, 23 A.3d 818, 820 n.1 (Conn. App. Ct. 2011). Moreover, even if the

Facebook user specifically opts to make the user’s Facebook “friend” list private,

the user may still appear as a Facebook “friend” on another’s profile page. See

United States v. Meregildo, 883 F. Supp. 2d 523, 525-26 (S.D.N.Y. 2012); State v.

Gaps, 316 P.3d 172, 2014 WL 113465, at *2 (Kan. Ct. App. 2014). In this way, it

could be said that a Facebook user publicly “communicates” the existence of the


                                        - 12 -
user’s Facebook “friendships” to others. See Fla. JEAC Op. 2009-20 (Nov. 17,

2009).

      We now come to the crux of the matter: what is the nature of Facebook

“friendship?” “The word ‘friend’ on Facebook is a term of art.” Chace, 170 So.
3d at 803. In its most basic sense, a Facebook “friend” is a person digitally

connected to another person by virtue of their Facebook “friendship.” See, e.g.,

Power Ventures, 844 F.3d at 1063; Ehling, 961 F. Supp. 2d at 662.

      A Facebook “friend” may or may not be a “friend” in the traditional sense of

the word. But Facebook “friendship” is not—as a categorical matter—the

functional equivalent of traditional “friendship.” The establishment of a Facebook

“friendship” does not objectively signal the existence of the affection and esteem

involved in a traditional “friendship.” Today it is commonly understood that

Facebook “friendship” exists on an even broader spectrum than traditional

“friendship.” Traditional “friendship” varies in degree from greatest intimacy to

casual acquaintance; Facebook “friendship” varies in degree from greatest

intimacy to “virtual stranger” or “complete stranger.” Chace, 170 So. 3d at 803;

see, e.g., United States v. Tsarnaev, 157 F. Supp. 3d 57, 67 n.16 (D. Mass. 2016)

(“Over a billion people use Facebook and connect with other users as ‘friends.’

Some may be friends in the traditional sense, but others are no more than

acquaintances or contacts or in some cases may even be complete strangers.”); In


                                       - 13 -
re Air Crash Near Clarence Ctr., N.Y., No. 09-CV-769S, 2013 WL 6073635, at *5

(W.D.N.Y. Nov. 18, 2013) (noting that “one can be [Facebook] ‘friends’ with

people known to them, with strangers, with celebrities, with animals, and even

with inanimate objects”).

      So it is regularly the case that Facebook “friendships” are more casual and

less permanent than traditional friendships. See, e.g., Williams v. Scribd, Inc., No.

09CV1836-LAB WMC, 2010 WL 10090006, at *6 (S.D. Cal. June 23, 2010) (“[It

is] no secret that the ‘friend’ label means less in cyberspace than it does in the

neighborhood, or in the workplace, or on the schoolyard, or anywhere else that

humans interact as real people.”); Quigley Corp. v. Karkus, No. 09-1725, 2009 WL
1383280, at *5 n.3 (E.D. Pa. May 15, 2009) (“Indeed, ‘friendships’ on Facebook

may be as fleeting as the flick of a delete button.”); Herssein, 229 So. 3d at 411

(“ ‘[S]ome people have thousands of Facebook “friends.” ’ . . . Facebook members

often cannot recall every person they have accepted as ‘friends’ or who have

accepted them as ‘friends.’ . . . [M]any Facebook ‘friends’ are selected based upon

Facebook’s data-mining technology [suggestions] rather than personal

interactions.” (quoting Sluss, 381 S.W.3d at 222)); State v. Smith, No. M2014-

00059-CCA-R3-CD, 2015 WL 100452, at *8 (Tenn. Crim. App. Jan. 7, 2015)

(“Facebook ‘friendships’ frequently exist between those who are indifferent to one

another.”).


                                         - 14 -
      It is therefore undeniable that the mere existence of a Facebook “friendship,”

in and of itself, does not inherently reveal the degree or intensity of the relationship

between the Facebook “friends.” Since the creation of a Facebook “friendship” in

itself does not signal the existence of a traditional “friendship,” it certainly cannot

signal the existence of a close or intimate relationship. See McGaha v.

Commonwealth, 414 S.W.3d 1, 6 (Ky. 2013) (“It is now common knowledge that

merely being friends on Facebook does not, per se, establish a close relationship . .

. .”); Sluss, 381 S.W.3d at 222 (“ ‘[F]riendships’ on Facebook and other similar

social networking websites do not necessarily carry the same weight as true

friendships or relationships in the community . . . .”); Kirby v. Wash. State Dep’t of

Emp’t Sec., No. 70738-8-I, 2014 WL 7339610, at *1 (Wash. Ct. App. Dec. 22,

2014) (“The words ‘post,’ ‘friend,’ and ‘friending’ used in [the Facebook] context

merely refer to individuals communicating with those listed on a social networking

website and do[] not, necessarily, imply any more significant relationship between

those individuals.”).

      In short, the mere fact that a Facebook “friendship” exists provides no

significant information about the nature of any relationship between the Facebook

“friends.” Therefore, the mere existence of a Facebook “friendship” between a

judge and an attorney appearing before the judge, without more, does not

reasonably convey to others the impression of an inherently close or intimate


                                         - 15 -
relationship. No reasonably prudent person would fear that she could not receive a

fair and impartial trial based solely on the fact that a judge and an attorney

appearing before the judge are Facebook “friends” with a relationship of an

indeterminate nature.

      As we now explain, our holding is in line with the majority of state judicial

discipline bodies and judicial ethics advisory committees—which we refer to

collectively as state ethics committees—that have considered whether Facebook

“friendship” between a judge and an attorney appearing before the judge creates

the appearance of impropriety under their respective states’ judicial codes of

conduct.

                            D. State Ethics Committees

      The clear majority position is that mere Facebook “friendship” between a

judge and an attorney appearing before the judge, without more, does not create the

appearance of impropriety under the applicable code of judicial conduct. See, e.g.,

Ariz. JEAC Op. 14-01, at 4 (Aug. 5, 2014); Ky. Jud. Ethics Comm. Op. JE-119, at

2-3 (Jan. 20, 2010); Md. Jud. Ethics Comm. Op. 2012-07, at 5 (June 12, 2012);

Mo. Ret., Removal, & Discipline Comm’n Op. 186, at 1 (Apr. 24, 2015); N.M.

Jud. Conduct Adv. Comm. Op. Concerning Soc. Media, at 13-14 (Feb. 15, 2016);

N.Y. JEAC Op. 13-39 (May 28, 2013); Ohio Bd. of Comm’rs on Grievances &

Discipline Op. 2010-7, at 1-2, 8-9 (Dec. 3, 2010); Utah JEAC Op. 12-01, at 4-7


                                        - 16 -
(Aug. 31, 2012). In other words, the majority position is that the mere existence of

a Facebook “friendship” between a judge and an attorney appearing before the

judge, without more, does not reasonably convey or permit others to convey the

impression that they are in a special position to influence the judge in violation of

the applicable code of judicial conduct.

      The minority position is that Facebook “friendship” between a judge and an

attorney appearing before the judge, standing alone, creates the appearance of

impropriety because it reasonably conveys or permits others to convey the

impression that they are in a special position to influence the judge in violation of

the applicable code of judicial conduct. See, e.g., Cal. Judges Ass’n Jud. Ethics

Comm. Op. 66, at 1, 10-11 (Nov. 23, 2010); Conn. Jud. Ethics Comm. Op. 2013-

06 (Mar. 22, 2013); Fla. JEAC Op. 2009-20 (Nov. 17, 2009); Mass. Jud. Ethics

Comm. Op. 2011-6 (Dec. 28, 2011); Okla. Jud. Ethics Adv. Pan. 2011-3 (July 6,

2011).

      Florida’s JEAC was one of the first to advise that judges were prohibited

from adding attorneys who appear before them as “friends” on their Facebook page

or from allowing attorneys who appear before them to add them as “friends” on the

attorneys’ Facebook pages based on the JEAC’s conclusion that a judge’s selection

of Facebook “friends” necessarily “conveys or permits others to convey the

impression that they are in a special position to influence the judge” in violation of


                                        - 17 -
Canon 2B of the Florida Code of Judicial Conduct. Fla. JEAC Op. 2009-20 (Nov.

17, 2009). 3 The JEAC has since reaffirmed its support of the minority position and

extended the reasoning of the minority position to other social media and social

networking services including LinkedIn and Twitter. See Fla. JEAC Op. 2013-14

(July 30, 2013) (extending the reasoning of the minority position to Twitter); Fla.

JEAC Op. 2012-12 (May 9, 2012) (extending the reasoning of the minority

position to LinkedIn); Fla. JEAC Op. 2010-06 (Mar. 26, 2010) (reaffirming its

support of the minority position).

      The overarching concern of the JEAC is that a reasonably prudent person

would fear that he or she could not receive a fair and impartial trial based solely on

the fact that a judge and an attorney appearing before the judge are Facebook

“friends” of an indeterminate nature. For the reasons we have explained, we

conclude that concern is unwarranted. The correct approach is that taken by the

majority position, which recognizes the reality that Facebook “friendship,”

standing alone, does not reasonably convey to others the impression of an

inherently close or intimate relationship that might warrant disqualification.




       3. Canon 2B of the Florida Code of Judicial Conduct provides that a judge
shall not “convey or permit others to convey the impression that they are in a
special position to influence the judge.”


                                        - 18 -
      In its 2009 Opinion, the JEAC relied on the “selection and communication

process” of Facebook “friendship” in support of its conclusion that Facebook

“friendship” between a judge and an attorney appearing before the judge

reasonably “convey[s] or permit[s] others to convey the impression that they are in

a special position to influence the judge.” Fla. JEAC Op. 2009-20 (Nov. 17, 2009)

(quoting Fla. Code Jud. Conduct, Canon 2B)). But by focusing on the public

nature of Facebook “friendship,” the JEAC missed the intrinsic nature of Facebook

“friendship.” It is commonly understood that traditional “friendship” involves a

“selection and communication process,” albeit one less formalized than the

Facebook process. People traditionally “select” their friends by choosing to

associate with them to the exclusion of others. And people traditionally

“communicate” the existence of their friendships by choosing to spend time with

their friends in public, introducing their friends to others, or interacting with them

in other ways that have a public dimension. Nevertheless, this Court has

consistently recognized that an allegation of mere friendship between a judge and a

litigant or attorney appearing before the judge, standing alone, does not constitute a

legally sufficient basis for disqualification. See, e.g., MacKenzie, 565 So. 2d at

1338; Ervin, 85 So. at 833-34; Ball, 29 So. 2d at 735. If traditional “friendship,”

without more, does not reasonably convey or permit others to convey the

impression that they are in a special position to influence the judge, then surely


                                         - 19 -
Facebook “friendship”—which exists on an even broader spectrum than traditional

“friendship” and is regularly more casual and less permanent than traditional

“friendship”—does not reasonably convey such an impression. The JEAC’s

position simply cannot be reconciled with this Court’s longstanding treatment of

disqualification motions based on mere allegations of traditional “friendship.”

                                  CONCLUSION

      In some circumstances, the relationship between a judge and a litigant,

lawyer, or other person involved in a case will be a basis for disqualification of the

judge. Particular friendship relationships may present such circumstances

requiring disqualification. But our case law clearly establishes that not every

relationship characterized as a friendship provides a basis for disqualification. And

there is no reason that Facebook “friendships”—which regularly involve

strangers—should be singled out and subjected to a per se rule of disqualification.

      We approve Herssein and disapprove Domville.

      It is so ordered.

POLSTON, LABARGA, and LAWSON, JJ., concur.
LABARGA, J., concurs with an opinion.
PARIENTE, J., dissents with an opinion, in which LEWIS and QUINCE, JJ.,
concur.

ANY MOTION FOR REHEARING OR CLARIFICATION MUST BE FILED
WITHIN SEVEN DAYS. A RESPONSE TO THE MOTION FOR
REHEARING/CLARIFICATION MAY BE FILED WITHIN FIVE DAYS
AFTER THE FILING OF THE MOTION FOR REHEARING/CLARIFICATION.


                                        - 20 -
NOT FINAL UNTIL THIS TIME PERIOD EXPIRES TO FILE A
REHEARING/CLARIFICATION MOTION AND, IF FILED, DETERMINED.

LABARGA, J., concurring.

      I concur with the majority opinion. However, I write to strongly urge judges

not to participate in Facebook. For newly elected or appointed judges who have

existing Facebook accounts, I encourage deactivation of those accounts.4 As

explained by the majority, “friendship” on Facebook, without more, does not

create a legally sufficient basis for disqualification. Rather, the unique facts and

circumstances of each case, in addition to the base fact of “friendship,” are what

will determine whether disqualification is required.

      Nevertheless, as noted by the dissent, participation in Facebook by members

of the judiciary “is fraught with risk that could undermine confidence in the

judge’s ability to be a neutral arbiter.” Dissenting op. at 24. This is deeply

concerning because judges are to decide cases solely upon the facts presented to

them and the law. The public and the parties expect nothing less. Therefore,

judges must avoid situations that could suggest or imply that a ruling is based upon




      4. When a person assumes the significant responsibility of serving as a
member of the judiciary, they must “accept restrictions on [their] conduct that
might be viewed as burdensome by the ordinary citizen and should do so freely
and willingly.” Fla. Code Jud. Conduct, Canon 2A cmt. The dissent is absolutely
correct that “public trust in the impartiality and fairness of the judicial system is of
the utmost importance.” Dissenting op. at 31.


                                         - 21 -
anything else. Facebook “friendships” fall across a broad spectrum, from virtual

stranger to close, personal friend. Because the relationships between judges and

attorneys can fall anywhere on that spectrum, judges who elect to maintain

Facebook “friendships” with attorneys who have any potential to appear before

them are, quite simply, inviting problems. The Honorable Catherine Shaffer, a

superior court judge in Washington State and current president of the American

Judges Association, aptly states that while judges must decide for themselves

whether to participate in social media “with a careful eye to the ethical

requirements of their own jurisdiction,” she “steer[s] clear” of it because

“misperception is all too easy.” Are Facebook Friends Really Friends? National

Center for State Courts (Aug. 29, 2018), available at

https://content.govdelivery.com/accounts/USNCSC/bulletins/209842b.5

      I recognize that in this day and age, Facebook may be the primary means

some judges use to stay in touch with family members, actual friends, or people

with whom they have reconnected after many years. If this is the case, then at the

very least, judges should carefully review their Facebook accounts and limit their




       5. Judge Shaffer also expressed the belief that “it is extraordinarily difficult
to prevent improper ex parte contacts.” Are Facebook Friends Really Friends?
National Center for State Courts (Aug. 29, 2018), available at
https://content.govdelivery.com/accounts/USNCSC/bulletins/209842b.


                                         - 22 -
“friendships” to cover only such individuals. However, I agree with Judge Shaffer

that the safest course of action is to not participate in Facebook at all.

PARIENTE, J., dissenting.

        I dissent. I would adopt the view of the Fourth District Court of Appeal in

Domville v. State, 103 So. 3d 184 (Fla. 4th DCA 2012), that having a lawyer as a

Facebook “friend” not only “may undermine confidence in the judge’s neutrality”

but in this case warranted the judge’s recusal based on a “well-founded fear of not

receiving a fair and impartial trial.” Id. at 186. Even more pointedly, as Judge

Gross explained in his concurring specially opinion in granting the motion for

certification in Domville: 6

      Judges do not have the unfettered social freedom of teenagers.
      Central to the public’s confidence in the courts is the belief that fair
      decisions are rendered by an impartial tribunal. Maintenance of the
      appearance of impartiality requires the avoidance of entanglements
      and relationships that compromise that appearance. Unlike face to
      face social interaction, an electronic blip on a social media site can
      become eternal in the electronic ether of the internet. Posts on a
      Facebook page might be of a type that a judge should not consider in

      6. Following its opinion in Domville, the Fourth District certified the
following question of great public importance:
      Where the presiding judge in a criminal case has accepted the
      prosecutor assigned to the case as a Facebook “friend,” would a
      reasonably prudent person fear that he could not get a fair and
      impartial trial, so that the defendant’s motion for disqualification
      should be granted?
Domville v. State, 125 So. 3d 178, 179 (Fla. 4th DCA 2013). However, this Court
declined review. State v. Domville, 110 So. 3d 441 (Fla. 2013).


                                         - 23 -
      a given case. The existence of a judge’s Facebook page might exert
      pressure on lawyers or litigants to take direct or indirect action to
      curry favor with the judge. As we recognized in the panel opinion, a
      person who accepts the responsibility of being a judge must also
      accept limitations on personal freedom.

Domville, 125 So. 3d at 179 (emphasis supplied) (Gross, J., concurring specially).

I wholeheartedly agree.

      While Facebook and other social media sites have become more

sophisticated, recent history has shown that a judge’s involvement with social

media is fraught with risk that could undermine confidence in the judge’s ability to

be a neutral arbiter. For these reasons, I would adopt a strict rule requiring judges

to recuse themselves whenever an attorney with whom they are Facebook “friends”

appears before them. This rule does little to limit the judge’s personal liberty,

while advancing the integrity of the judicial branch as the one branch of

government that is above politics.

      Regardless of the appropriate parameters for a future amendment to the

Code of Judicial Conduct relating to use of Facebook and other social media, it is

clear that the judge in this case should have recused herself because, at the time of

the recusal motion, the only binding opinion was the Fourth District’s in Domville.

Domville expressly required judges to recuse themselves from cases where they

were Facebook friends with the lawyer, 103 So. 3d at 185, and the trial judge was




                                        - 24 -
required to follow that opinion. See Pardo v. State, 596 So. 2d 665, 666 (Fla.

1992).

      More importantly and most respectfully, in my view, any attempt to equate

Facebook “friendship” with traditional friendship ultimately fails. The fact that

both are called “friendship” does not mean they are comparable or can be

evaluated in the same manner. Further, obtaining the information required to

establish a good faith basis to file a motion for recusal would require discovery that

is both impractical and potentially invasive of both the judge’s and attorney’s

privacy.

      The premise of the majority opinion is that Facebook friendships and

traditional friendships are analogous. But, equating friendships in the real world

with friendships in cyberspace is a false equivalency. The existence of a Facebook

“friendship” may reveal far more information regarding the intimacy and the

closeness of the relationship than the majority would assign it. For example, as the

majority explains, once a person becomes “friends” with another Facebook user,

that person gains access to all of the personal information on the user’s profile

page—including photographs, status updates, likes, dislikes, work information,

school history, digital images, videos, content from other websites, and a host of

other information—even when the user opts to make all of his or her information

private to the general public. Majority op. at 10-12; see also Daniel Smith, When


                                        - 25 -
Everyone is the Judge’s Pal: Facebook Friendship and the Appearance of

Impropriety Standard, 3 Case W. Res. J. L. Tech. & Internet 183, 200-06 (2011).

Additionally, the ease of access to the “friend’s” information allows Facebook

“friends” to be privy to considerably more information, including potentially

personal information, on an almost daily basis.

      Social media communication is quickly replacing other modes of casual

communication. See Smith, supra, at 200-06. Moreover, information conveyed on

social media can range from the frivolous—gossip and what someone ate for

dinner—to the meaningful—updates on family, friends, or even world events.

            Facebook also gives the public a new way to scrutinize public
      figures. Politicians, for instance, have become painfully aware of the
      downsides of maintaining an Internet persona. Numerous candidates
      have been forced to deal with unbecoming photographs coming to the
      public’s attention through either their own Facebook use or postings
      by other users. One candidate even found himself apologizing for his
      college-aged son’s unremarkable underage drinking.

Id. at 188-89 (footnotes omitted).

      Instead of attempting to compare social media communication and

friendship to traditional communication and friendship when determining the

appropriate social media policy for the judiciary, this Court should consider the

elusive and public nature of Facebook “friendship,” as both the Fourth District and

the Florida Judicial Ethics Advisory Committee (JEAC) did. See Domville, 103
So. 3d at 185-86; Fla. JEAC Op. 2010-06 (Mar. 26, 2010); Fla. JEAC Op. 2009–20


                                       - 26 -
(Nov. 17, 2009). As those opinions correctly concluded, when those differences

are taken into account, it is clear that judges’ Facebook “friendships” with

attorneys who appear in their courtrooms can easily cause an appearance of

impropriety.

      Florida’s Code of Judicial Conduct requires that judges “avoid impropriety

and the appearance of impropriety in all of the judge’s activities.” Fla. Code of

Jud. Con. Canon 2. Additionally, Canon 2B states: “A judge shall not lend the

prestige of judicial office to advance the private interests of the judge or

others; nor shall a judge convey or permit others to convey the impression that

they are in a special position to influence the judge.” Fla. Code Jud. Conduct,

Canon 2B (emphasis supplied). The commentary to Canon 2A explains:

      A judge must expect to be the subject of constant public scrutiny. A
      judge must therefore accept restrictions on the judge’s conduct that
      might be viewed as burdensome by the ordinary citizen and should do
      so freely and willingly.

  As the JEAC concluded:

             The Committee notes, in coming to this conclusion, that social
      networking sites are broadly available for viewing on the
      internet. Thus, it is clear that many persons viewing the site will not
      be judges and will not be familiar with the Code, its recusal
      provisions, and other requirements which seek to assure the judge’s
      impartiality. However, the test for Canon 2B is not whether the judge
      intends to convey the impression that another person is in a position to
      influence the judge, but rather whether the message conveyed to
      others, as viewed by the recipient, conveys the impression that
      someone is in a special position to influence the judge. Viewed in this
      way, the Committee concludes that identifying lawyers who may

                                         - 27 -
      appear before a judge as “friends” on a social networking site, if that
      relationship is disclosed to anyone other than the judge by virtue of
      the information being available for viewing on the internet, violates
      Canon 2(B).

Fla. JEAC Op. 2009-20 (Nov. 17, 2009).

      This dissent should not be viewed as an attack on the responsible use of

social media. I emphasize, as did the JEAC, that the selection and rejection

function is what causes the potential for the appearance of impropriety, after the

judge has established the social networking profile that affords the judge the ability

to accept or reject “friends.” As the JEAC explained,

             With regard to a social networking site, in order to fall within
      the prohibition of Canon 2B, the Committee believes that three
      elements must be present. First, the judge must establish the social
      networking page. Second, the site must afford the judge the right to
      accept or reject contacts or “friends” on the judge’s page, or
      denominate the judge as a “friend” on another member’s page. Third,
      the identity of the “friends” or contacts selected by the judge, and the
      judge’s having denominated himself or herself as a “friend” on
      another’s page, must then be communicated to others. Typically, this
      third element is fulfilled because each of a judge’s “friends” may see
      on the judge’s page who the judge’s other “friends” are. Similarly, all
      “friends” of another user may see that the judge is also a “friend” of
      that user. It is this selection and communication process, the
      Committee believes, that violates Canon 2B, because the judge, by so
      doing, conveys or permits others to convey the impression that they
      are in a special position to influence the judge.

Id.

      Clearly, social media plays an important role in today’s society. For

example, this Court and The Florida Bar as well as many other groups have public



                                        - 28 -
Facebook pages that are useful to disseminate information and enhance the role of

judges, lawyers, and the judiciary in the public domain. Significantly, individuals

may only “follow” these pages, but cannot become Facebook “friends” with either

organization. This allows the general public to be privy to any and all information

posted on the page without the appearance of impropriety that accompanies self-

selection. Judges could, likewise, create pages that follow this model.7

      As a practical matter, it is unrealistic to require discovery into the extent of

social media “friendship” as a prerequisite to recusal before a valid motion may be

filed. An individual judge’s social media, whether it is Facebook, LinkedIn,

Instagram, or any other site, is fraught with concerns for the average litigant

because it is difficult and intrusive for a litigant to determine with whom the judge

has connected, with whom the judge has declined to connect, and what type of

communication the judge engages in on these platforms.




       7. “Following” does not involve or require acceptance by the person; it
only allows you to see what that person decides to post on his or her public “Wall.”
If you choose to follow someone, that person’s public posts will be automatically
delivered to your daily feed. Conversely the person being followed will not see
what the followers post (unless he or she follows them back), and the followers
will not be able to access anything else that the person keeps on his or her private
page. See Follow, Facebook Help Ctr.,
https://www.facebook.com/help/382751108453953/?ref=u2u (last visited Aug. 30,
2018).


                                        - 29 -
      If the Court is declining to follow the JEAC advisory opinions, then I urge

that it at least adopt parameters for judges to follow when engaging with social

media, similar to those adopted in California. 8 And even if the majority does allow

judges to continue to use social media, then it should institute a rule similar to that




       8. The California Judicial Ethics Committee considers the following factors
in determining whether the attorney is in a special position to influence the judge
and cast doubt on the judge’s ability to be impartial:

      1) The nature of the social networking site
      The more personal the nature of the page, the greater the likelihood that
      including an attorney would create the appearance that the judge would be in
      a special position to influence the judge, or cast doubt on the judge’s ability
      to act impartially.

      2) The number of “friends” on the page
      The greater the number of “friends” on the judge’s page the less likely it is
      one could reasonably perceive that any individual participant is in a position
      to influence the judge.

      3) The judge’s practice in determining whom to include
      As with the number of people on the page, the more inclusive the page the
      less likely it is to create the impression that any individual member is in a
      special position to influence the judge.

      4) How regularly the attorney appears before the judge
      If the likelihood that the attorney will actually appear before the judge is
      low, the more likely it is that the interaction would be permissible. On the
      other hand, if the attorney appears frequently before the judge the interaction
      is less likely to be permissible.

See Cal. Jud. Ethics Comm. Op. 66, at 8 (Nov. 23, 2010).


                                         - 30 -
espoused by Connecticut, which concluded that when new judicial officials wish to

return to electronic social media following investiture, the judicial official must

      terminate permanently the existing account and start anew. If this
      course of action cannot be accomplished, the Judicial Official should
      edit his/her profile page upon reactivation to ensure that it is in
      compliance with the conditions of this opinion in every respect. This
      includes, but is not limited to, removing inappropriate contacts,
      photos, links, comments, petitions, “friending,” and “Check In”
      postings. A Judicial Official should monitor closely new
      developments with respect to the [electronic social media] and keep
      abreast of applications instituted by the site managers. The Judicial
      Official also should monitor his/her participation with respect to
      maintaining appropriate dignity as well as insuring the precedence of
      the judicial office.

See Conn. Jud. Ethics Comm. Op. 2013-06 (Mar. 22, 2013).

      Judges in Florida are non-partisan and held to the strictest compliance with

the Code of Judicial Conduct to avoid even the appearance of impropriety.

Judges, unlike the general public and even other elected officials, accept the

responsibility when they take the oath of office and don their black robes that

many prior activities may have to be limited for the purpose of maintaining the

integrity of our justice system. One of these activities should include the use of

social media to communicate, either actively or passively, with attorneys who

appear before them. Because public trust in the impartiality and fairness of the

judicial system is of the utmost importance, this Court should err on the side of

caution.




                                        - 31 -
                                   CONCLUSION

      The bottom line is that because of their indeterminate nature and the real

possibility of impropriety, social media friendships between judges and lawyers

who appear in the judge’s courtroom should not be permitted. Under this rule, the

opposing litigant would not be required to delve into how close the Facebook

friendship may be, the judge avoids any appearance of impropriety, and Florida’s

courts are spared from any unnecessary questions regarding the integrity of our

judiciary. Regardless, in this case, the judge was required to recuse herself

because of binding precedent. Thus, I would quash the Third District Court of

Appeal’s decision in Law Offices of Herssein & Herssein, P.A. v. United Services

Automobile Ass’n, 229 So. 3d 408 (Fla. 3d DCA 2017), and approve the Fourth

District’s decision in Domville.

      Accordingly, I dissent.

LEWIS and QUINCE, JJ., concur.

Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Third District - Case No. 3D17-1421

      (Miami-Dade County)

Reuven T. Herssein of Herssein Law Group, North Miami, Florida; and Maury L.
Udell of Beighley, Myrick, Udell & Lynne, P.A., Miami, Florida,

      for Petitioners


                                       - 32 -
Suzanne Youmans Labrit, Frank A. Zacherl, and Amy M. Wessel of Shutts &
Bowen, LLP, Tampa, Florida,

      for Respondent

Christina Paylan, St. Pete Beach, Florida,

      for Amicus Curiae Christina Paylan, M.D.




                                       - 33 -